 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInland Cities, Inc. and General Truck Drivers, Ware-housemen & Helpers Union Local 467, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 21-CA16063 and 21-CA- 16265March 23, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn November 14, 1978, Administrative Law JudgeGordon J. Myatt issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-' Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent also has excepted to the Administrative Law Judge's findingthat Respondent's "operation affected commerce within the meaning of Sec-tion 2(6) and (7) of the Act." Respondent, in its answer, however, admittedthat it was an "employer engaged in commerce," and admitted the underly-ing jurisdictional allegations upon which the Administrative Law Judge re-lied which warrant the assertion of jurisdiction. Furthermore, Respondenthas not adduced any evidence which would contradict its admissions. Ac-cordingly, we find that Respondent's admissions in its answer are binding,and that the Administrative Law Judge's assertion of jurisdiction is proper.See Milford Manor, Inc., 233 NLRB 1283 (1977).2 Because the provisions of employee benefit fund agreements are variableand complex, the Board does not provide at the adjudicatory stage of aproceeding for the addition of interest at a fixed rate on unlawfully withheldfund payments. We leave to the compliance stage the question whether Re-spondent must pay any additional amounts into the health and welfare trustfund in order to satisfy our "make whole" remedy. These additional amountsmay be determined, depending upon the circumstances of each case, byreference to provisions in the documents governing the fund and, if there areno governing provisions, by evidence of any loss directly attributable to theunlawful withholding action, which might include the loss of return on in-vestment of the portion of funds withheld, additional administrative costs,etc., but not collateral losses.ders that Respondent, Inland Cities, Inc., Riverside,California, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, except that the attached notice is substi-tuted for that of the Administrative Law Judge.APPENDIXNoTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices in violation of the National Labor Re-lations Act, as amended. We hereby notify you that:WE WILL NOT refuse to bargain collectivelywith General Truck Drivers, Warehousemen &Helpers Union Local 467, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive repre-sentative of our employees in the appropriateunit described below, by unilaterally refusing topay our employees the hourly wage rate increaserequired by the collective-bargaining agreement,or by unilaterally refusing to make contributionsto the health and welfare trust fund on behalf ofour employees. The appropriate unit is:All truck drivers, helpers, dockmen, ware-housemen, checkers, power-lift operators, andhostlers; excluding all other employees, officeclericals, guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed by Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL make whole the employees who werein the above unit by paying them the differencebetween the wages they received and the amountthey should have received pursuant to the provi-sions of the collective-bargaining agreement, re-troactive to April 1, 1977, with interest thereon.WE WILL make payments to the health andwelfare trust fund on behalf of the employeeswho were in the above unit to restore the amountof the contributions due to the trust pursuant tothe collective-bargaining agreement, retroactiveto September 1, 1977.WE WILL honor and give effect to the termsand conditions of the collective-bargainingagreement with the Union should we, in the fu-241 NLRB No. 56374 INLAND CITIES, INC.ture, resume our trucking operations and employemployees in the represented unit.INLAND CITIES, INC.DECISIONSTAIEMENT OF tlE CASEGORDON J. MYATT. Administrative Law Judge: Upon acharge filed in Case 21-CA 16063 on September 29, 1977,and a subsequent charge filed in Case 21-CA-16265 onDecember 15, 1977,'1 by General Truck Drivers, Ware-housemen & Helpers Union Local 467, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (hereinafter called the Union) againstSackett Transportation, d/b/a Inland Cities Express,' here-inafter called Respondent, the Regional Director fbr Re-gion 21 issued an order consolidating cases and a consoli-dated complaint and notice of hearing on January 1 1, 1978.The consolidated complaint alleges that Respondent en-gaged in unfair labor practices in violation of Section8(a)(l) and (5) of the National Labor Relations Act, asamended (hereinafter called the Act), 29 U.S.C. §151, etseq.The gravamen of the complaint is that Respondent andthe Union have been parties to successive collective-bar-gaining agreements since 1970 (the latest of which is as-serted to be effective from April 1. 1976, until March 31,1979), covering a unit of all Respondent's truckdrivers,helpers, dockmen, warehousemen, checkers, power-lift op-erators, and hostlers; excluding all other employees, officeclericals, guards, and supervisors as defined in the Act. Ac-cording to the substantive allegations of the complaint, Re-spondent has refused to abide by the terms of the currentcollective-bargaining agreement by failing to pay the unitemployees wage increases on April 1, 1977, as required bythe agreement, and by refusing to make contributions onbehalf of unit employees to the health and welfare trustfund since September 1977, as required by the currentagreement.Respondent's answer denies the substantive allegations ofthe consolidated complaint and denies the commission ofany unfair labor practices. However, Respondent admitsfailing to make the payments to the trust fund for the healthand welfare benefits. By way of an affirmative defense, Re-spondent asserts that it is not signatory to a written trustagreement and any payments to the trust fund would be aviolation of 29 U.S.C. §186(c)(5)(B).A hearing was held in this matter on May 18, 1978, inRiverside, California. All parties were represented by coun-sel, afforded full opportunity to examine and cross-examinewitnesses, and to present material and relevant evidence onthe issues involved herein. The parties entered into a writ-ten stipulation regarding certain facts, which is contained inthe record as General Counsel Exhibit 2. Briefs were sub-mitted and have been duly considered.Unless otherwise indicated. all dates herein refer to the ear 1977.The record indicates that Respondent's corporate name was changedafter the filing of the charges from Inland Cities Express to Inland Cities,Inc., as reflected in the caption of the consolidated complaint.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor while testifying,I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a California corporation engaged in thetrucking business with a facility located at Riverside, Cali-fornia. During the 12-month period prior to the issuance ofthe consolidated complaint herein, Respondent, in thecourse and conduct of its business operations, performedservices valued in excess of $50,000 for customers locatedwithin the State of California who, in turn, purchased andreceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of California. The plead-ings admit, and I find, that Respondent is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE I.ABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Warehousemen & Helpers UnionLocal 467, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.II. HE ALLEGEI) UNFAIR LABOR PRACTICESA. Background FactsRespondent and the Union have been parties to succes-sive collective-bargaining agreements since at least 1970.The uncontroverted testimony reveals that contract nego-tiations between the Union and non-Association employerssignatory to existing agreements, such as Respondent, tradi-tionally' followed a uniform pattern. Negotiations for a Na-tional Master Freight agreement (NMF) were conducted atthe level of the International Union with various trucking-employer associations throughout the country. In order toavoid work stoppages in the event negotiations were notcompleted prior to the expiration date of the existing agree-ments, non-Association employers usually executed interimagreements with the local unions having jurisdiction overtheir operations. The "me-too" agreements bound the sig-natories to the outcome of the negotiations of the nationalagreement and all applicable supplements. In the case ofemployers in the Western States, the language of the "me-too" agreements was either dictated or sent to the variouslocal unions by officials of the Western States Area Confer-ence. Each local union would then have the responsibilityfor getting the non-Association employers to execute theinterim agreement binding them to the outcome of the na-tional negotiations.Although the intent of the "me-too" agreement is clear-to bind the signatories to the national agreement and itssupplements when negotiated-the language of the interim' The interim agreements are euphemistically referred to in the record as"me-too" agreements.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreements varied to some extent during given contract ne-gotiating periods. For example, the standard "me-too"agreement executed during the negotiations for the 1970-73master agreement contained the following provisions:1. It is hereby understood and agreed this Memo-randum of Agreement hereby becomes a part of and isbound by the National Master Freight Agreement andall Supplemental Agreements to the National MasterFreight Agreement.2. It is hereby agreed by the parties signatory heretoto be bound by all the provisions of the National Mas-ter Freight Agreement, and all Supplemental Agree-ments thereto effective ----19-.3. It is hereby agreed by and between the partiessignatory hereto in the event the Company is presentlyengaged in operations or hereafter engages in opera-tions not covered under the provisions of the NationalMaster Freight Agreement or Supplements thereto butwhich are covered under the provisions of the WesternStates Area Master Agreement or any Supplementsthereto. they will be bound by the provisions of theWestern States Area Master Agreements and Supple-ments thereto. [G.C. Exh. 5.1The "me-too" agreement applicable to the 1973-76 con-tract negotiating period contained virtually identical provi-sions, except that the second paragraph was more detailed.It stated as follows:2. It is hereby agreed by and between the partiessignatory hereto to be bound by any revised and/orsubsequent agreement which will replace the currentNational Master Freight Agreement and the WesternStates Area Pick-Up and Delivery, Local Cartage andDock Workers Supplement Agreement which wassigned on July 29, 1970, which would expire June 30,1973, for the full and complete term of such revised orsubsequent agreements referred to herein. [G.C. Exh.4.1There was an even more significant change in the lan-guage of the standard "me-too" agreement that applied tothe contract negotiating period for the 1976-79 masteragreement and supplements. This "me-too" agreement sim-ply provided:By our signatures hereto, we acknowledge our commit-ment to execute the NATIONAL MASTER FREIGHT AGREE-MENT and the applicable Supplements thereto for theperiod commencing April 1, 1976, and to be bound bythe terms and conditions thereof. Resp. Exh. 1.]It is this agreement and a subsequent variation, discussedinfra, signed by Respondent and several other employersthat provides the basis for the controversy in this case.B. The Events Surrounding the Signing of the 1976 InterimAgreement by RespondentThe testimony shows that Respondent was signatory tothe NMF agreement and the pick-up and delivery (PUD)and the over-the-road (OTR) supplements for the contractperiod 1970-73. Although it is acknowledged that Respon-dent adhered to the terms of the 1973-76 NMF agreementand the PUD and OTR supplements, the record is not clearas to whether Respondent was, in fact, signatory to theseagreements. The testimony further indicates that, prior tothe expiration of the 1973-76 contract, Respondent was nolonger engaged in its general freight-hauling operations andonly serviced one lease (house) account with a shippercalled Libbey Owens. This diminution of its freight-haulingoperations caused Respondent to reduce its truckdriver per-sonnel from approximately 30 to 3 drivers, who workedexclusively on the Libbey Owens account.According to the testimony of William Sackett, currentpresident of Respondent, the freight hauled for LibbeyOwens was governed by tariff rates set by the state authori-ties and provided a much lower rate than Respondent re-ceived for its other trucking operations.' He testified that itsoon became apparent to him and his father, KennethSackett, then president of Respondent, that the Companywas not earning enough money on the MRT-15 work toallow it to pay the wages [and other economic benefits]required by the collective-bargaining agreement or antici-pated to be contained in the agreement to be negotiated.Sackett stated that sometime prior to April 1, 1976, hewent to the union office and spoke with Frank Wilson, thenpresident of the Union. Sackett testified that he told Wilsonof Respondent's economic difficulties in meeting the re-quirements of the existing agreement, and that Respondentwould not be able to cope with the increases in wages andfringe benefits anticipated in the agreement expected to benegotiated. According to Sackett, Wilson indicated that Re-spondent was in the same position as Apollo Trucking,' andhe understood their plight. Sackett testified that Wilson toldhim "not to worry about it," and that after negotiationswere completed on the national level they could sit downand work something out.6Sackett was permitted to testify,over the objections of counsel for the General Counsel, thathe discussed the matter of the contract with his father priorto April 1, 1976. According to Sackett, his father indicatedthat based on his discussions with Wilson and Arthur Mar-in, another union business agent, Respondent would receivesome consideration of their economic plight. Therefore, itwas decided that they would sign the interim agreementwhen it was presented, because it was understood that theparties would work out a modification after the nationalagreement was negotiated.Jack Wyatt, a former business agent of the Union andcurrently a labor consultant, testified on behalf of Respon-dent. Wyatt had been a business agent for the Union fromOctober 1961 to October 15, 1976. In this capacity, Wyatthad been responsible for servicing the contract with Re-spondent until May 1976. Wyatt supported an unsuccessfulcandidate for union office in the fall elections, and whenthis candidate was defeated in October 1976, Wyatt re-4This work was classified as minimum rate tarifl-15 (MRT-I5).s Apollo Trucking was a competitor of Respondent, and it also engaged inMRT-15 work.6 In an affidavit given to a Board agent in October 1977. Sackett statedthat he had not been in contact with any union official prior to the signing ofthe interim agreement. On the witness stand, however, he testified that hehad a conversation with Wilson sometime prior to the hearing in the instantcase. According to Sackett, this conversation refreshed his recollection re-garding their discussion before the 1976-79 negotiations.376 INLAND CITIES, INC.signed.' At the time of the hearing in this case, Wyatt hadbeen retained by Apollo Trucking and Respondent to han-dle their labor matters with the Union.'Wyatt testified that he was on the telephone in the unionoffice when an official from the Western States Area Con-ference dictated the interim agreement which was to applyto non-Association members during the 1976-79 negotia-tions. Wyatt stated that on March 31 he was assigned theresponsibility for contacting the non-Association employersto get them to sign the "me-too" agreement. He stated thathe noticed the language in the interim agreement to besigned by Respondent differed from the standard languagedictated by the Western States Area Conference. The agree-ment to be executed by Respondent provided:It is understood and agreed that in signing this Memo-randum of Agreement the parties agree that after com-pletion of negotiations of the National Master FreightAgreement and all Supplements thereto, they will bebound by such Agreement. [G.C. Exh. 3.]According to Wyatt, there were only two such modifica-tions from the standard language dictated by the WesternStates Area Conference. These modifications applied onlyto Respondent and to Apollo Trucking.9Wyatt testifiedthat he spoke with Marin and questioned the change in thelanguage of the "me-too" agreements to be signed byApollo and Respondent. He stated that he was informedthat the language had been changed by Wilson. He furthertestified that it was his "understanding" that Wilson indi-cated Apollo Trucking and Respondent would be able tonegotiate a modification after the master agreement and thesupplements were resolved. However, he acknowledgedthat he had no direct conversation with Wilson to this ef-fect.According to the testimony of Wyatt, Kenneth Sackettcame in on April 1, 1976, and executed the required interimagreement. At that time, Sackett asked Wyatt if there weregoing to be further negotiations after the national agree-ment was completed. Wyatt stated that Sackett indicatedhe had an understanding to this effect with Wilson andMarin. According to Wyatt, he replied that he had noknowledge of such an agreement on the part of the Union.Marin testified on behalf of the General Counsel. Marin,like Wyatt, was no longer employed as a business agent bythe Union. He had been relieved of this responsibility afterthe elections in October 1976. According to Marin, he hadnever discussed the possibility of engaging in further nego-tiations with Respondent after the completion of the masteragreement and its supplements. He also denied being ques-tioned by Wyatt regarding the difference between the lan-guage of the interim agreement to be executed by Respon-dent and Apollo Trucking and the standard interim7 The testimony indicates that shortly before the change in administrationof the union officials in October 1976, Wilson terminated all of the businessagents working under him. Wyatt, however, had submitted his resignationprior to this time.I Wyatt was retained by Apollo Trucking in February 1977 and by Re-spondent on March I, 1977.9 It was established at the hearing that Wyatt's testimony was incorrect inthis regard. A third such agreement, signed by Wyatt on behalf of the Union,was executed by Needles-Blythe Freight Lines on March 31, 1976. The rec-ord evidence establishes that Needles-Blythe Freight Lines thereafter fol-lowed the terms of the master agreement and the PUD supplement after thenational negotiations were completed.agreement dictated by the Western States Area Conference.Marin further denied that he ever told Wyatt Respondent'sinterim agreement had been dictated by Wilson or thatthere would be further negotiations regarding the contractsapplicable to Apollo Trucking and Respondent.C. The Events After the Execution of the InterimAgreement on April 1, 1976It is stipulated that Respondent paid its three truckdriveremloyees (Douglass Miller, Lendon McKenzie, and De-Wain Goodwin) at the rate of $8.04 per hour commencingApril 1, 1976. It should be noted at this point, that thehourly rate given the employees was the precise amountrequired by the PUD supplement to the national agree-ment. It is further stipulated that Respondent made contri-butions to the Southwest Administrators Health and Wel-fare Trust Fund for these employees at the rate of $107.39per employee per month. Again, this was the exact amountrequired by the PUD supplement to the national agree-ment. (G.C. Exh. 7.)Doyle Rooks, the business agent who succeeded Marin inservicing the contract with Respondent, testified that inFebruary 1977 he went to Respondent's place of business.His purpose was to check out information he had receivedfrom one of the drivers that Respondent would not be ableto pay the wage increase due on April 1, 1977, under theterms of the contract. Rooks spoke with William Sackett,who had succeeded his father as president of Respondent.According to Rooks' testimony, Sackett stated that he hadmade capital investment in equipment and would not beable to pay the wage increase. Sackett asked Rooks "if therewas some way he could get relief under the contract?"Rooks informed Sackett that under the NMF agreementthere was a provision in article VI which allowed relief insituations such as Respondent was experiencing. Rookssuggested that Respondent submit its books and records tothe appropriate committee of the joint council of theUnion, who would then make a recommendation which thelocal would follow. Rooks testified that Sackett agreed, butasked for a few days to get the records from his bookkeeper.Rooks stated that at no time during this conversation withSackett was there any claim that Respondent was notbound by the NMF agreement or the supplements; nor didRespondent ask for any modification of the master agree-ment or the supplements. Sometime later, Rooks contactedRespondent and informed it of the precise informationneeded by the joint council in order to grant relief under thecontract, and Respondent agreed to provide the Union withit.Sometime shortly after March 9, Wyatt contacted Rooksby telephone to inform him that he represented Respondentand asked for a meeting to negotiate a less stringent con-tract on behalf of his client.0Wyatt took the position with10 As previously noted, Wyatt was retained by Apollo Trucking in Febru-ary and by Respondent in March. Prior to employing the services of Wyatt,Apollo Trucking had been negotiating with the Union through another laborconsultant in an effort to get a more favorable contract. After Wyatt wasretained, he was able to negotiate an agreement with the Union wherebyApollo Trucking's wage rates were frozen at the April 1, 1976, level and theparties became signatory to the western master freight agreement and thefull-load steel supplement. These latter agreements imposed less onerous eco-nomic terms on Apollo Trucking and were executed on March 9.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRooks that Respondent was not bound by the terms of theNMF agreement or the PUD supplement because Marinhad never gotten around to having Respondent sign theagreements.On April 1., Respondent increased the amount of themonthly contributions to the health and welfare trust fundto a rate of $120.36 for each employee. This was theamount of increase required by the PUD supplement as ofthat date. On May 2, Respondent granted the employees anadditional 24-cent-per-hour wage increase. This was theexact amount of the cost-of-living increase due under theterms of the NMF agreement and the PUD supplement.However, Respondent did not give the employees thehourly increase in their basic wage required by the PUDsupplement. Sackett testified that Respondent granted theemployees the first wage increase on April , 1976, in orderto avoid the possibility of a large retroactive backpay liabil-ity while they were attempting to negotiate a modificationof the agreement. He stated that it was not Respondent'sintent to pay the exact amount required by the PUD sup-plement, although he acknowledged that there was a possi-bility that the wage increase coincided with the increaserequired by the agreement. He further testified that hechecked with a traffic service company and found out whatthe going rate was in the PUD supplement for the cost-of-living increase in 1977. He admitted that Respondent thenpaid this amount but was unwilling to give the full, basicwage increase. Sackett claimed unfamiliarity with the NMFand PUD agreements, and was unable to explain how Re-spondent arrived at the precise amounts contributed to thetrust fund on behalf of the employees. He testified thatthese determinations were left to Respondent's bookkeeper.There was no follow-through on Wyatt's request for ne-gotiations of an agreement on behalf of Respondent untilJune 28. On that date, Wyatt was at the union headquartersdiscussing several matters with Rooks, and he brought upthe topic of negotiations for a new contract for Respondent.Wyatt submitted a proposal to the Union asking for termssimilar to that negotiated for Apollo Trucking. (Resp. Exh.5.) Rooks replied that he would consider the matter and getback to Wyatt. He maintained, however, that Respondentwas bound by the National Master Freight agreement."Sometime following his meeting with Wyatt, Rooks ex-amined the Union's files and discovered that Respondenthad signed a "me-too" agreement on April , 1976. As aresult of this discovery, Rooks sent a letter to Wyatt on July12 stating:After a close investigation of the records, it is my opin-ion that Sackett Trans. is signatory to the MasterFreight Agreement and all of its supplements.Therefbore if Mr. Sackett wishes any relief under thecontract, he will have to apply to the proper commit-tee. (G.C. Exh. 8.)Rooks further testified that he had occasion to meet Wyattseveral times thereafter. According to Rooks, Wyatt statedthat he felt Respondent's employees should accept the offerof the full-load agreement [full-load steel supplement], andRooks replied that the matter was closed." According to Rooks, the discussion concerning the proposal to negotiatea new agreement with Respondent lasted 15 minutes, but Wyatt testified thatthe discussion took the better part of an hour.The parties further stipulated at the hearing that begin-ning in September 1977, Respondent discontinued its pay-ments to the health and welfare trust fund. Respondenttook the position there was no agreement in effect with theUnion, and payments on behalf of the employees to thehealth and welfare trust fund were unlawful and in viola-tion of the "written agreement" requirement contained inSection 302 (c)(5)(B) of the Act.' The testimony furtherdiscloses that at some subsequent date, not set out in therecord, Respondent's work for Libbey Owens was discon-tinued and the three truckdrivers were no longer employed.Concluding FindingsIt is Respondent's primary contention that the interimagreement executed April 1, 1976, did not bind it to theterms of the NMF agreement or the supplements, includingthe PUD supplement. Respondent argues that an oral un-derstanding was reached with Wilson, the union president,assuring it that the parties would negotiate an agreementembodying less onerous economic terms, once the masteragreement and the supplements were negotiated. This con-tention implies that Respondent signed the interim agree-ment solely to avoid a work stoppage while negotiations onthe national level were pending. As evidence of the oralunderstanding, Respondent relies on the testimony of Wil-liam Sackett concerning his father's conversation with theunion president" and on the difference between the lan-guage of the interim agreement it signed and the languageof the standard interim agreements dictated by the WesternStates Area Conference for execution by non-Associationemployers. In addition, Respondent points out that ApolloTrucking signed an identically worded interim agreementand subsequently negotiated a modification with the Union.In my judgment, Respondent's arguments are withoutmerit as they belie the facts established on the record. Fore-most, I am not persuaded by Sackett's testimony that he orhis father had an oral understanding with the union pres-ident regarding further negotiations after the master agree-ment and supplements were finalized. As a businessmanconfronted with a situation that threatened the economicviability of his trucking operation, Sackett's prior statementto the Board agent investigating this case and his conductafter the signing of the interim agreement cast seriousdoubts on the reliability of his testimony in this regard. Inhis affidavit, given in October 1977, Sackett specifically de-nied having any contact with the union officials concerninghis economic problems prior to the signing of the interimagreement, but at the hearing he testified to having just2 29 U.S.C. 186(c)(5)(XB). This section of the Act requires payments intotrust funds to be detailed in a written agreement with the employer. Viola-tions of this provision are misdemeanors under the statute.'3 William Sackett was permitted to testify as to Kenneth Sackett's conver-sation with Wilson over the objections of counsel for the General Counsel.Kenneth Sackett was not called as a witness nor was the failure to do soexplained. Since a major issue in this case was the interpretation of theinterim agreement. this testimony was permitted to ascertain the meaning ofthe "me-too" agreement signed by Respondent and not for the purpose ofvarying its terms. Cf. Inter-Lakes Engineering Company, 217 NLRB 148, 149(1975). Moreover, while such testimony may have been hearsay in the tech-nical sense. it was permitted as having some probative value on the issue indispute, but the weight assigned to it is another matter entirely See Alvin J.Bart and Co.. Inc., 236 NLRB 242 (1978)1.378 INLAND CITIES, INC.such a discussion with Wilson before the expiration of the1973 76 agreement. His explanation that his memory wasrefreshed after a conversation with Wilson shortly beforethis hearing does not have a ring of conviction. I find ithighly unlikely that he would have forgotten such an im-portant conversation, since it had a direct bearing on theeconomic survival of his trucking operation. Furthermore,his failure to seek immediate relief in subsequent negotia-tions hardly comports with the conduct of one who had anunderstanding that he would be able to negotiate a morefavorable contract, one which would allow him to run hisoperation profitably. Thus, it was not until the expiration ofapproximately 11 months after the execution of the interimagreement that Respondent engaged in discussions with theUnion for the purpose of relief from the economic terms ofthe existing agreements. Moreover, I note that these discus-sions were not initiated by Respondent but, rather, by theunion business agent investigating the report of one of thetruckdrivers on Respondent's poor economic condition.Nor do I credit Wyatt's testimony concerning an oralunderstanding about further negotiations with Respondentafter the completion of the national agreements. By his ownadmission, Wyatt had not been told of any such arrange-ment by Wilson-the person asserted to have given thisassurance. Further, Marin, no longer employed as a busi-ness agent by the Union. convincingly testified that he nev-er told Wyatt or anyone else that Wilson had such an un-derstanding with Respondent. Finally. Wyatt had beenemployed by Respondent since March 1977, on a retainerbasis, to work out a more favorable agreement relievingRespondent of the obligations of the existing master agree-ment and the PUD supplement. Wyatt gave me the distinctimpression that his testimony was tailored to meet his ownpersonal objectives as a labor consultant rather than to dis-close the true facts that existed at the time the interimagreement was signed by Respondent on April 1. 1976.In sum, I therefore find that there was no oral under-standing between Respondent and the Union that the par-ties would negotiate further after the master agreement andsupplements were settled. Nor does the fact that the lan-guage of the interim agreement executed by Respondentdiffered from that of the uniform interim agreement, dic-tated by the Western States Area Conference. alter my con-clusion in this regard. The evidence discloses that three em-ployers (Apollo Trucking, Needles-Blythe Freight Lines,and Respondent) signed agreements containing this par-ticular wording. Granted, Apollo Trucking and the Unionsubsequently negotiated a contract providing more favor-able economic terms for that employer, but there is no evi-dence in this record which indicates that Apollo Truckingdid not consider itself bound by the master agreement andthe PUD supplement prior to the midterm modificationthrough mutual consent with the Union. Furthermore, therecord reflects that Needles-Blythe Freight Lines, also sig-natory to this type of agreement, abided by the terms of themaster agreement and the supplements. Thus, the executionof this particular styled interim agreement does not supportthe conclusion urged by Respondent that the parties signa-tory thereto intended to engage in future negotiations afterthe completion of the master agreement and the supple-ments. Indeed, comparison of the language in the interimagreement signed by Respondent and the uniform interimagreement discloses the difference is, as pointed out bycounsel for General Counsel in her brief, merely one ofform and not of substance.Accordingly, I find that when Respondent executed theinterim agreement on April 1, 1976. it was intended to servea dual purpose, i.e., avoid a work stoppage pending nego-tiations for the national agreement and its supplements andto bind the signatories to the terms of the national agree-ment and supplements when they were completed. Thatthis was the intention of the parties is further evidenced bythe fact that on April 1. 1976. Respondent gave its truck-driver employees the basic wage increase required by thePUD supplement and made contributions to the health andwelfare trust fund on behalf of these employees in the exactamount required by the terms of the agreement. On April Iof the following year, Respondent increased its contribu-tions to the trust fund by the precise amount required in thePUD supplement. It also granted the employees on May 2,1977, a cost-of-living increase determined by the provisionsof the national agreement and the PUD supplement. Thefailure to grant the employees the basic wage increase intheir hourly rate on April 1, 1977, is a reflection of Respon-dent's poor financial condition and in no way bears upon itslegal obligation to be bound by the terms of' the agreement.On the basis of the above. I find that Respondent wasobligated to abide by the terms of the Master NationalFreight agreement and the PUD supplement when it ex-ecuted the interim agreement on April 1, 1976. It fillows.therefore, that when Respondent decided not to pay itsthree truckdriver employees the basic wage increase re-quired by the collective-bargaining agreement on April I.1977, it was unilaterally altering the terms of that agree-ment without bargaining with the Union in violation ofSection 8(a)(1) and (5) of the Act. SAC Construction Corn-panv, 235 NLRB 1211 (1978); Ellis Tacke, dh/b/a EllisTacke Company. 229 NLRB 1296 (1977); Tony DeClue. d/h/a LihertY Cleaners, et al., 227 NLRB 1296 (1977). Simi-larly, when Respondent discontinued making the monthlycontributions to the health and welfare trust fund on Sep-tember 1, 1977, it further altered the terms of the existingagreement without satisfying its bargaining obligation withthe Union. By this conduct. Respondent has further vio-lated Section 8(a)( I1) and (5) of the Act. SAC ConsiructionCompanv, supra, Ellis Tacke. d/b/a Ellis Tacke CompanYv.supra. Nor does the fact that Respondent found itself in adistressing financial situation provide sufficient justificationfor allowing repudiation or modification of terms of theexisting collective-bargaining agreement. Phoenix Air Con-ditioning, 231 NLRB 341 (1977).Implicit in the arguments advanced by Respondent is thecontention that bargaining commenced on June 28 whenWyatt submitted his proposals for a new agreement, and animpasse occurred when the Union rejected them on July 12.This contention misconceives the responsibilities placed onthe parties during the term of an existing agreement.Wyatt's proposals were nothing more than an offer to re-open and modify an existing agreement in midterm, eventhough he submitted detailed proposals for the modificationat that time. The Union was under no legal duty to agree tothe midterm modification, and when it rejected the offer onJuly 12, the matter ended. In the circumstances of this case,the parties could only alter or var the terms of the existing379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement by mutual consent. Since the Union's rejectionof Respondent's offer dispelled any semblance of mutualconsent, an impasse could not come into existence for theparties never engaged in valid negotiations on the terms ofthe modification in the first instance.Finally, Respondent argues that since it never becamesignatory to the master agreement or the PUD supplement,contributions to the trust fund violated the "written agree-ment" requirements of Section 302(c)(5)(B) of the Act.' Insupport of this contention, Respondent relies upon Mogliav. Geoghegan, 403 F.2d 110 (2d Cir. 1968), cert. denied 394U.S. 919 (1969).The Moglia case, however, is distinguishable on its factsand has no application to the circumstances found in theinstant case. It involved an action for declaratory judgmentto obtain pension payments under a trust fund where theemployer never executed a written collective-bargainingagreement or a written trust agreement. Having found inthe instant case that Respondent is bound to the terms ofthe master agreement and the PUD supplement by virtue ofits execution of the interim agreement, this is sufficient, un-der Board and court precedents, to satisfy the "writtenagreement" proscription of Section 302. The Board hasconsistently held that Section 302 (c)(5)(B) does not barcontributions to trust funds where an existing contract hasexpired and the employer unilaterally terminates such con-tributions, Harold W. Hinson, d/b/a Hen House Market No.3, 175 NLRB 596 (1969), enfd. 428 F.2d 133 (8th Cir.1970); Waine's Olive Knoll Farms, Inc., dbla Wayvne'sDairy, 223 NLRB 260 (1976); SAC Construction, supra, orwhere a successor employer unilaterally terminates trustfund contributions required under the terms of its prede-cessor's contract with a union, Charles Starbuck and DianeStarbuck, d/bla Starco Farmers Market, 237 NLRB 52(1978); Hen House Market No. 3, supra. The Board has alsoheld that where an employer has adopted an existing agree-ment, he is bound by its terms even though he has notsigned the agreement and this is sufficient to satisfy therequirements of Section 302. Vin James Plastering Com-pany, 226 NLRB 125, footnote 3 (1976).It follows from the above precedents that Respondent'scontributions to the trust fund on behalf of the employeesdo not violate the requirements of Section 302 (c)(5)(B). Tohold otherwise, by permitting Respondent to repudiate theterms of the existing agreement, would be granting ap-proval for Respondent to reap "financial gain from its un-lawful conduct." Ellis Tacke, d/b/a Ellis Tacke Company,supra.CONCLUSIONS OF LAW1. Respondent, Inland Cities, Inc., is an employer withinthe meaning of Section 2(2) of the Act engaged in com-merce within the meaning of Section 2(6) and (7) of the Act2. General Truck Drivers, Warehousemen & HelpersUnion Local 467, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3. Since 1970. the Union has been the exclusive bargain-" 29 U.S.C. §186 (cXSXB).ing representative for Respondent's employees in an appro-priate bargaining unit, set forth below.All truck drivers, helpers, dockmen, warehousemen,checkers, power-lift operators, and hostlers; excludingall other employees, office clericals, guards, and super-visors as defined in the Act.4. By unilaterally refusing to grant its employees the in-crease in their hourly wage rate on April 1, 1977, as re-quired by the collective-bargaining agreement, and by uni-laterally discontinuing contributions to the health andwelfare trust fund on September 1, 1977, Respondent hasunlawfully refused to bargain collectively with the Union asthe exclusive representative of its employees and has vio-lated Section 8(a)(I) and (5) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Sincethe record testimony indicates that Respondent has discon-tinued its trucking operation and no longer employs anytruckdrivers in the bargaining unit, it shall be recommend-ed that Respondent make whole the three truckdriver em-ployees who were in the unit by reimbursing them with thedifference between the amount paid them and the amountthey should have received pursuant to the collective-bar-gaining agreement, with interest, for the period commenc-ing April 1, 1977, to the date Respondent discontinued itstrucking operation. Likewise, it shall be recommended thatRespondent pay to the health and welfare trust fund, onbehalf of the employees who were in the bargaining unit, allcontributions it was required to pay pursuant to the collec-tive-bargaining agreement, with interest, for the periodcommencing September 1, 1977, to the date Respondentdiscontinued its trucking operations. Backpay and interestthereon shall be computed in the manner described in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).''Further, it shall be recommended that Respondent notifythe Union in writing that it will honor and give effect to theterms of the collective-bargaining agreement should it, inthe future, resume its trucking operations and employ em-ployees in the represented unit. In addition, Respondentshall be required to send copies of the attached notice to theUnion for posting, provided the Union is willing, in orderto notify its members of the terms contained therein.ORDER'6The Respondent, Inland Cities, Inc., Riverside, Califor-nia, its officers, agents, successors, and assigns, shall:15 See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.380 INLAND CITIES. INC.1. Cease and desist from:(a) Refusing to bargain collectively with General TruckDrivers, Warehousemen & Helpers Union Local 467, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the representative ofits employees in an appropriate unit, described below, byunilaterally failing to pay employees the hourly wage in-crease required by the collective-bargaining agreement ineffect with the Union and by unilaterally discontinuingpayment of contributions to the health and welfare trustfund required by the collective-bargaining agreement. Theappropriate unit is:All truck drivers, helpers, dockmen, warehousemen,checkers, power-lift operators, and hostlers: excludingall other employees, office clericals, guards, and super-visors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make whole the employees who were in the aforesaidbargaining unit for any losses of pay they may have suf-fered by reason of the unilateral refusal to grant them thehourly wage increase on April 1, 1977, pursuant to the col-lective-bargaining agreement, in the manner set forth abovein the section entitled "The Remedy."(b) Make contributions to the health and welfare trustfund on behalf of the employees who were in the unit setforth above, thereby restoring any losses or expenses theyhave suffered as a result of the unilateral discontinuance ofpayment into said trust fund, in the manner set forth abovein the section entitled "The Remedy."(c) Notify the above Union, in writing, that it will honorand give effect to the terms of the collective-bargainingagreement should it, in the future, resume its trucking op-erations and employ employees in the represented unit.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and relevant to analyze and compute the amount ofbackpay and pension contributions due under this recom-mended Order.(e) Post at its Riverside, California, facility copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms to be furnished by the Regional Director forRegion 21, after being duly signed by Respondent's autho-rized representative, shall be conspicuously posted by it im-mediately upon receipt thereof and maintained for 60 con-secutive days thereafter, in places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material. Further.copies of said notice, after being signed by Respondent'sauthorized representative, shall be forwarded to the aboveUnion by the Regional Director for posting, provided theUnion is willing, in places where notices to members arecustomarily posted.(f) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.17 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."381